UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): August 20, 2014 ENDEAVOR IP, INC. (Exact name of registrant as specified in its charter) Commission File Number: 000-55094 Nevada 45-2563323 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 140 Broadway, 46th Floor, New York, NY (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number including area code: 212-858-7514 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1 - REGISTRANT'S BUSINESS AND OPERATIONS ITEM 1.01ENTRY INTO MATERIAL DEFINITIVE AGREEMENT. On August 11, 2014, Endeavor IP, Inc. (the “Company”), through its wholly owned subsidiary, Endeavor MeshTech, Inc., entered into a license, settlement and release agreement (the “Settlement Agreement”) under its lawsuit against Sensus USA, Inc (“Sensus”).The Settlement Agreement addresses and resolve in full patent infringement lawsuit filed by the Company in the United States District Court for the District of Delaware, Civil Action No. 1:13-cv-01627-GMS, seeking damages for patent infringement of U.S. Patent No. 7,379,981 entitled “Wireless Communication Enable Meter and Network” by Sensus. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS Exhibit Number Description of Exhibit Press Release, dated August 20, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Endeavor IP, Inc. /s/ Ravinder Dhat Ravinder Dhat, Chief Executive Officer Date: August 20, 2014
